Title: From Abigail Smith Adams to Harriet Welsh, September 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Sept. 1816
				
				you are at Liberty to publish the following extract, as a Letter from abroad to a Friend. They are my sentiments well dressed—and he who gave the Toast deserves chastisement were he my Son Brother or Husband I would say so—“I can never join with my voice in the Toast which I see in the papers, attributed to one of our Gallant Naval commanders. I cannot ask of heaven success, even for my Country in a cause where She should be in the wrong—’Fiat Justitia pereat coelam’ My Toast would be—may our Country be always successfull, but whether successful or not, always right—I disclaim as unsound all patriotism incompatable with the principles of eternal Justice—But the Truth is, that the American union, while united, may be certain of success, in every rightfull cause, and may if it pleases never have any but a rightfull cause to maintain. They are at this moment the strongest Nation upon the Globe for every purpose of Justice—May they be just to secure the favour of heaven & wise to make a proper application of their strength—may they be armed in Thunder for the defence of right, and self shackled in Eternal impotence for the support of wrong.”These are sentiments which will endure, and bear the test of Time. there is one passage more in the Letter which I know will give you great pleasure. writing of the death of Col S. he says it has surly distrest his son, “in whom I have an industriues attentive and faithfull assistant”yours as ever
				
					A A
				
				
					no Gino D—yet
				
			